United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                             Nos. 96-2426/2712
                                ___________

Tien Lam, D.D.S.,                   *
                                    *
           Appellee/Cross-Appellant,   *
                                    *
United States of America,           *
                                    *
           Intervenor               *
                                    * Appeal From the United States
District
      v.                            * Court for the Western District of
                                    *    Missouri.
Curators of the University of Missouri,                           *
at Kansas City Dental School,       *
                                    *
           Appellant/Cross-Appellee.   *
                                    *
                               ___________

                             Submitted: May 22, 1997
                                 Filed: September 3, 1997
                                ___________

Before BEAM, Circuit Judge, HENLEY, Senior Circuit Judge, and LOKEN,
     Circuit Judge.
                             ___________

BEAM, Circuit Judge.

      The Curators of the University of Missouri (the University) appeal
the district court's denial of their motion for judgment as a matter of law
(JAML) on Tien Lam's claim of hostile environment discrimination in
education in violation of Title IX of the
Education Amendments of 1972. 20 U.S.C. §§ 1681-1688. Lam cross-appeals
the district court's grant of summary judgment against her claim of quid
pro quo discrimination in education. We affirm in part, reverse in part
and remand for entry of judgment in favor of the University.

I.   BACKGROUND

      Tien Lam was a student at the University of Missouri Dental School,
where Dr. Ho Wohn Kim was a clinical instructor. Kim did not "teach" in
the traditional sense: he did not lecture, test, or assign grades to
students.    His primary duties consisted of assisting students in the
University's oral surgery clinic, although he did not determine whether
students passed or failed their oral surgery rotation.   In addition to his
work for the University, Kim maintained a private dental practice that was
not affiliated with the school. Kim, without the knowledge of the dental
school, hired Lam to assist him in his private practice on two different
dates. The first time Lam worked at Kim's office was uneventful. However,
on the second occasion Kim forcibly embraced Lam and kissed her.        Lam
rejected Kim's overtures and fled the office.

      Several days later, Lam notified the University of the incident, and
complained that Kim had been trying to telephone and visit her. University
officials told Kim not to contact Lam, and informed him that they were
undertaking an investigation of Lam's allegations. Kim was instructed not
to return to work until that investigation had been completed. Kim then
resigned.

      The assault triggered memories of sexual abuse Lam had suffered while
fleeing Viet Nam.     In the weeks following the incident, Lam became
increasingly depressed and was eventually hospitalized. Upon her return
to school, the University allowed Lam to complete missed assignments and
reschedule examinations. Later that semester, in a course unrelated to Kim
or the oral surgery clinic, instructors showed an




                                    -2-
instructional videotape containing sexual innuendos. Lam told her advisor
that the tape offended her, but did not complain to the University or the
instructors.

      Lam filed suit against the University,1 alleging both hostile
environment and quid pro quo discrimination in education. The University
moved for summary judgment on both claims. The district court granted
judgment on the quid pro quo claim, and denied it on the hostile
environment theory.    That claim was tried to a jury, which returned a
verdict in Lam's favor. The University timely renewed its motion for JAML,
and, when it was denied, initiated this appeal.

II.   DISCUSSION

      A.    Eleventh Amendment Immunity

      After the University filed its Notice of Appeal in this case,
Seminole Tribe of Florida v. Florida, 116 S. Ct. 1114 (1996) was decided.
The University then filed a Motion for Summary Reversal and Vacation of
Judgment, arguing that Seminole Tribe had divested the federal courts of
subject matter jurisdiction over Title IX suits. In Crawford v. Davis, 109
F.3d 1281, 1282-83 (8th Cir. 1997), we held that under Seminole Tribe, the
Eleventh Amendment does not deprive the federal courts of jurisdiction to
hear Title IX claims. We are bound by Crawford.

      B.    Judgment as a Matter of Law

      We review a court's grant or denial of JAML de novo, using the same
standards as the trial court. Wood v. Minnesota Mining and Mfg. Co., 112
F.3d 306, 309 (8th Cir. 1997). JAML is appropriate when "a party has been
fully heard on an issue and




      1
        Lam's initial complaint also named Kim as a defendant. Before trial, Lam
settled with Kim, and he was dismissed from the lawsuit.

                                      -3-
there is no legally sufficient evidentiary basis for a reasonable jury to
find for that party on that issue." Fed. R. Civ. P. 50 (a)(1).

      In order for sex discrimination to be actionable under Title IX, the
discrimination must be connected with an "education program or activity
receiving Federal financial assistance."      20 U.S.C. § 1681(a).      The
University argues that Lam never established the predicate nexus between
Kim's assault and an "education program or activity" of the University.
The language "education program or activity" was added to Title IX by
Congress in 1987 to make clear that discrimination is prohibited throughout
entire agencies or institutions if any part receives federal financial
assistance. See Civil Rights Restoration Act of 1987, Pub. L. No. 100-259,
102 Stat. 28 (codified at 20 U.S.C. § 1681 (a)).         The Senate Report
accompanying the Amendment explained that the revision is meant to
"include, but is not limited to . . . traditional educational operations,
faculty and student housing, campus shuttle bus service, campus
restaurants, the bookstore, and other commercial activities." S. Rep. No.
100-64, at 17 (1987), reprinted in 1988 U.S.C.C.A.N. 3, 19. All of the
activities listed are controlled by and inure some benefit to the
institution.

      Here, it is undisputed that Kim conferred no benefit to the Dental
School by operating a separate, competing dental clinic. Correspondingly,
the University exercised no control over the conduct of business at Kim's
office.    The University did not provide staff, funding or any other
support. There was no University requirement of private clinical work for
students like Lam. In fact, Lam testified that she kept her work a secret
from the University. We hold that under these facts, Kim's independent,
private dental practice did not constitute a program or activity of the
University.

      Lam attempts to persuade us that liability is nevertheless proper in
this case by citing precedent in which she claims courts allowed Title IX
claims involving off-campus assaults. However, every case cited involved
allegations of conduct occurring either on campus or during some activity
of the institution. See, e.g., Franklin v.




                                    -4-
Gwinnett County Pub. Sch., 503 U.S. 60, 63 (1992) (alleging that student
was removed from class for coercive intercourse on school premises); Bolon
v. Rolla Pub. Sch,, 917 F. Supp. 1423, 1427 (E.D. Mo. 1996) (alleging
sexual contact during school); Nelson v. Almont Community Sch., 931 F.
Supp. 1345, 1348-51 (E.D. Mich. 1996) (alleging sexual contact on school
premises and during school-sponsored activities); Patricia H. v. Berkley
Unified Sch. Dist., 830 F. Supp 1288, 1296-97 (N.D. Cal. 1993) (alleging
that continued presence at school of teacher who had previously molested
plaintiffs created hostile environment). The assault by Kim did not occur
in school or during any University-sponsored activity. It therefore cannot
be the predicate for institutional liability under Title IX.

      Lam did present other evidence of a hostile environment at the Dental
School in the form of the offensive videotape.        However, a necessary
element of a claim under Title IX for hostile environment sexual harassment
is that "the harassment was sufficiently severe or pervasive so as to alter
the conditions of her education and create an abusive educational
environment." Kinman v. Omaha Public Sch. Dist., 94 F.3d 463, 468 (8th
Cir. 1996). This single exposure to a distasteful videotape is not severe
or pervasive enough to create a hostile education environment. Montandon
v. Farmland Indus. Inc., 116 F.3d 355, 358 (8th Cir. 1997) (exposure to
offensive behavior by supervisor on one instance does not satisfy "severe
or pervasive" requirement under Title VII).
      Since Lam did not establish that Kim's assault was connected to an
"education program or activity," she cannot rely on that incident to state
a claim under Title IX. Without the Kim assault, the remaining incident
of harassment was insufficiently severe or pervasive to prove an element
of her prima facie case.2 The district court erred in failing to grant the
University JAML on Lam's hostile education environment claim.




      2
      This conclusion makes it unnecessary for us to reach the remainder of the
University's arguments on appeal.

                                      -5-
      Finally, Lam cross-appeals the district court's grant of summary
judgment to the University on her quid pro quo claim.         Quid pro quo
harassment under Title IX arises when the receipt of academic benefits is
conditioned on acquiescence to sexual advances. Kinman, 94 F.3d at 467.
Lam reports that she believed Kim would help her at school if she worked
for him at his private clinic. However, Lam's subjective hopes of special
treatment are legally insufficient to state a claim of quid pro quo
discrimination. See Cram v. Lamson & Sessions Co., 49 F.3d 466, 474 (8th
Cir. 1995) (plaintiff's subjective belief that defendant had threatened job
retaliation did not state a claim of quid pro quo sexual harassment). Lam
failed to prove that she was denied any educational benefit because of her
refusal to submit to Kim's sexual advances. In fact, since Kim had no
authority over her grades, exams, or course work, Lam failed to establish
that Kim even had the ability impose an educational detriment.          The
district court correctly granted JAML on this issue.

III. CONCLUSION

      For the foregoing reasons the district court's order granting summary
judgment on Lam's quid pro quo claim is affirmed and its order denying the
University's motion for JAML is reversed.3      The case is remanded with
instructions to enter judgment for the University on all claims.


      A true copy.

            ATTEST:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
      Since Lam is no longer a prevailing party, we also vacate the district court's
award of costs and attorneys' fees.

                                        -6-